1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Jan 13, 2020
                                                                         SEAN F. MCAVOY, CLERK

3

4

5                           UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF WASHINGTON

7    KATHLEEN S. 1,                                     No. 2:19-CV-00216-MKD

8                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
9    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 14, 18

12
                           Defendant.
13            Before the Court is the Stipulated Motion for Remand, ECF No. 18, filed by

14   Defendant, requesting remand of the above-captioned matter to the Commissioner

15   for additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney D. James Tree represents Plaintiff. Attorney Martha Boden

17

18

19   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

20   identifies them by only their first names and the initial of their last names.



     ORDER - 1
1    represents Defendant. The parties have consented to proceed before a magistrate

2    judge. ECF No. 7.

3          After consideration, IT IS HEREBY ORDERED that:

4          1. The parties’ Stipulated Motion for Remand, ECF No. 18, is GRANTED.

5          2. The above-captioned case be REVERSED and REMANDED to the

6    Commissioner of Social Security for further administrative proceeding pursuant to

7    sentence four of 42 U.S.C. § 405(g).

8          On remand, the parties stipulate that the ALJ will:

9          (1) Take any steps necessary to fully develop the administrative record;
           (2) Issue a new decision;
10         (3) Conduct a de novo hearing, if a fully favorable decision cannot be issued
               on the record;
11         (4) Reevaluate whether the severity of Plaintiff’s impairments meet or equal
               a listed impairment, including under Listing 1.02 and 1.04;
12         (5) Reevaluate the opinion evidence;
           (6) Reevaluate the residual functional capacity; and
13         (7) Obtain supplemental vocational expert evidence, if necessary.

14   ECF No. 18 at 1-2.

15         3. Judgment shall be entered for PLAINTIFF.

16         4. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN

17   AS MOOT.

18         5. Upon proper presentation, this Court consider Plaintiff’s application for

19   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

20



     ORDER - 2
1         The District Court Executive is directed to enter this Order, enter

2    Judgment, forward copies to counsel, and CLOSE THE FILE.

3         DATED January 13, 2020.
                                 s/Mary K. Dimke
4                               MARY K. DIMKE
                    UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
